PER CURIAM.
We affirm as to the main appeal, but reverse as to the cross appeal.
Although we agree that the trial court lacked jurisdiction to modify the property settlement aspects of the parties final judgment of dissolution, we hold that the trial judge should have considered the sequestration and application of appellant’s interest in the former marital home to discharge the support obligation arrearages. Cimitier v. Cimitier, 579 So.2d 142 (Fla. 3d DCA 1991). Upon remand, because the value of appellant’s interest in the former marital home appears to exceed the amount of the arrearages, the trial court should also consider whether to impose a trust on appel*669lant’s excess valuation to insure the payment of future support obligations.
AFFIRMED IN PART; REVERSED IN PART AND REMANDED FOR FURTHER CONSIDERATION CONSISTENT WITH THIS OPINION.
HERSEY, GUNTHER and GARRETT, JJ., concur.